Exhibit 10.1

 

COMPROMISE AGREEMENT

AND GENERAL RELEASE

 

This Compromise Agreement and General Release (Agreement) is made and entered
into between Thomas Edward White (hereinafter referred to as “White”) and
Agilent Technologies, Inc. (“Agilent US”) and Agilent Technologies UK Ltd.
(“Agilent UK”), collectively referred to as “Agilent.”

 

WHEREAS

 

The consolidation of the Operations Support Solutions Group into Agilent’s
Electronic Measurements Group has resulted in the Employee’s current position
becoming redundant. The purpose of this Agreement is to resolve all claims
arising from White’s employment with Agilent UK and the termination of it on
terms that are satisfactory both to Agilent and to White. Therefore, Agilent and
White agree as follows:

 

1.               In exchange for the promises set forth in this Agreement,
Agilent agrees as follows:

 

a.               Effective as of the close of business on March 31, 2007,
White’s employment by Agilent UK will be terminated. At such time, all benefits
and sums otherwise due will be computed in accordance with Agilent UK’s standard
procedures and applicable benefit or other plan documents, except as may
otherwise be provided in the letter agreement dated May 9, 2006 (“Letter
Agreement,” Exhibit A, incorporated herein by reference). Amounts, if any,
determined to be due will be mailed to White’s address as reflected in Agilent
UK’s records.

 

From May 1st 2006 to March 31st 2007 White will be on “garden leave” and will
not be required to carry out his normal day to day duties. However, in order to
assist in the transition of White’s former duties and responsibilities he will
seek to promptly answer questions regarding matters assigned to him prior to 1st
May 2006 or in relation to other operational issues of which he has knowledge.
It is not anticipated that White will be required to attend the office to answer
such enquiries but White will attend Agilent’s offices if reasonably required
and upon reasonable notice.

 

b.              Within thirty (30) days after March 31st 2007, Agilent UK shall
deliver to White a lump sum payment in the gross amount of GBP 271,912 less
required deductions for tax and national insurance, which is equal to twelve
(12)  months of White’s monthly base pay.

 

c.               Provided that White  does not terminate his employment with
Agilent prior to March 31, 2007, he may, at his option and from that date or any
subsequent date elect to receive  all retirement related benefits from Agilent
UK, subject to the

 

1

--------------------------------------------------------------------------------


 

rules of any relevant plan or scheme.

 

d.              Except as otherwise stated in the Letter Agreement, White is
entitled to exercise employee benefit conversion privileges upon the same terms
and conditions as would be available to any other voluntarily terminating
employee of Agilent UK.

 

2.               In exchange for the promises set forth in this Agreement and
the related Letter Agreement, White agrees as follows:

 

a.               To sign and deliver to Agilent the letter of resignation
(Exhibit B) simultaneously with the signing of this Agreement and thereafter to
make no claim inconsistent therewith in any proceeding of any kind.

 

b.              To sign and deliver such other letters of resignation as Agilent
may request to effect White’s resignation as a director or officer of any
company associated with Agilent.

 

c.               White acknowledges that he is the recipient of confidential and
proprietary business information, and that he will not use or disclose such
information except as may be permitted by Agilent or required by law. White
believes that he has already executed a document known as the Agreement
Regarding Confidential Information and Proprietary Developments (“ARCIPD”)
attached as Exhibit C and acknowledges that he is bound by such agreement.
However, for the avoidance of doubt he will execute a further document in the
same form as that attached to Exhibit C  and incorporated herein by. White
acknowledges that these confidentiality obligations survive the termination of
his employment. Nothing in this Agreement supersedes or renders the terms and
conditions of any agreements or understandings relating to his obligations of
confidentiality toward Agilent unenforceable or void. White acknowledges that
Agilent will have heightened concern regarding his obligations of
confidentiality should he become employed by any of the companies (including
their respective subsidiaries and associated companies) listed in Exhibit D, all
of whom are competitors of Agilent. Because of such concerns and in
consideration of Agilent’s agreement to pay White an additional payment of
£2,000 (subject to deduction of tax and National Insurance contributions) if
White’s employment by Agilent UK terminates at White’s election,  prior to March
31, 2007, White agrees not to work for, accept employment from, provide services
to or in any way engage in activities directly or indirectly which sell, support
or promote any such listed competitor’s business, products or services in any
country in the world where Agilent or any associated company has competing
business interests for a period of six months immediately following such
termination or until March 31, 2007, whichever occurs first.

 

d.              To attend a Functional Exit Interview on or before March 31,
2007 at which time all company property and identification will be turned in and
the appropriate personnel documents will be executed. Thereafter, White agrees
to do such other

 

2

--------------------------------------------------------------------------------


 

acts as may be reasonably requested by Agilent in order to effectuate the terms
of this agreement. White agrees to remove all personal effects from his current
office within seven days of signing this agreement and in any event not later
than March 31, 2007.

 

e.               To not make any public statement or statements to the press
concerning Agilent, its business objectives, its management practices, or other
sensitive information without first receiving Agilent’s written approval. White
further agrees to take no action which would cause Agilent or its employees or
agents any embarrassment or humiliation or otherwise cause or contribute to
Agilent or any such person being held in disrepute by the general public or by
Agilent’s employees, clients, or customers.

 

3.               In exchange for Agilent’s doing the acts described in this
Agreement, White on behalf of himself, his heirs, estate, executors,
administrators, successors and assigns does fully release, discharge, and agree
to hold harmless Agilent, its officers, agents, employees, attorneys,
subsidiaries, affiliated companies, successors and assigns from all actions,
causes of action, claims, judgments, obligations, damages, liabilities, costs,
or expense of whatsoever kind and character which he may have as of the date of
execution of this Agreement, including but not limited to:

 

a.               any claims relating to employment discrimination on account of
race, religion, sex, age, national origin, creed, disability, sexual
orientation, or any other basis, whether or not arising under the Federal Civil
Rights Acts, the Age Discrimination in Employment Act, California Fair
Employment and Housing Act, the Rehabilitation Act of 1973, the Americans With
Disabilities Act, any amendments to the foregoing laws, or any other country,
federal, state, county, municipal, or other law, statute, regulation or order
relating to employment discrimination;

 

b.              any claims relating to pay or leave of absence arising under the
Fair Labor Standards Act, the Family Medical Leave Act, any claims relating to
Section 806 of the Sarbanes-Oxley Act of 2002, and any similar laws enacted in
the United States or the United Kingdom;

 

c.               any claims for reemployment, salary, wages, bonuses, vacation
pay, stock options, acquired rights, appreciation from stock options, stock
appreciation rights, benefits or other compensation of any kind;

 

d.              any claims relating to, arising out of, or connected with his
employment with Agilent, whether or not the same be based upon any alleged
violation of public policy; compliance (or lack thereof) with any internal
Agilent policy, procedure, practice, or guideline; or any oral, written,
express, and/or implied employment contract or agreement, or the breach of any
term thereof, including but not limited to, any implied covenant of good faith
and fair

 

3

--------------------------------------------------------------------------------


 

dealing; or any federal, state, county or municipal law, statute, regulation, or
order whether or not relating to labor or employment; and

 

e.               any claims relating to, arising out of, or connected with any
other matter or event occurring prior to the execution of this Agreement whether
or not brought before any judicial, administrative, or other tribunal. SAVE THAT
any claims for latent personal injury are excluded from this agreement and this
agreement does not affect White’s accrued pension rights.

 

4.               In entering into this Agreement and save as expressly excluded
above, the parties have intended that this Agreement be a full and final
settlement of all matters, whether or not presently disputed, that could have
arisen between them as of the date this Agreement is signed including for the
avoidance of doubt any claims which Agilent may have against White. This
Agreement and compliance with this Agreement does not constitute an admission of
liability by Agilent.

 

5.               White hereby agrees not to make or pursue any application or
claim in an Employment Tribunal alleging unfair dismissal, breach of contract,
claim to a redundancy payment, unauthorized deduction from wages or a claim of
wrongful dismissal or some other ground actionable in law. White warrants that
all complaints of which he is aware have been disclosed to Agilent prior to the
date of this Agreement and are subject to the terms hereof.

 

6.               White understands and expressly agrees that this Agreement
extends to all claims of every nature and kind whatsoever, known or unknown,
suspected or unsuspected, past or present and all rights under Section 1542 of
the California Civil Code and/or any similar statute or law of any other
jurisdiction are expressly waived. Section 1542 reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

7.               It is expressly agreed that the claims released pursuant to
this Agreement include all claims against individual employees of Agilent,
whether or not such employees were acting within the course and scope of their
employment.

 

8.               White represents and warrants that he has not assigned any such
claim or authorized any other person or entity to assert such claim on White’s
behalf. Further, White agrees that under this Agreement he waives any claim for
damages incurred at any time in the future because of alleged continuing effects
of past wrongful conduct involving any such claims and any right to sue for
injunctive relief against the alleged continuing effects of past wrongful
conduct involving such claims.

 

4

--------------------------------------------------------------------------------


 

9.               Agilent will pay White’s reasonable legal costs incurred in or
arising out of this agreement, subject to a limit of £1,500 plus VAT.

 

10.         White understands and agrees that, as a condition of this Agreement,
he is not entitled to any employment (including employment as an independent
contractor or otherwise) with Agilent, its subsidiaries or related companies, or
any successor, and he hereby waives any right, or alleged right, of employment
or re-employment with Agilent. White further agrees not to apply for employment
with Agilent in the future and not to institute or join any action, lawsuit or
proceeding against Agilent, its subsidiaries, related companies or successors
for any failure to employ him. In the event White should secure such employment,
it is agreed that such employment is voidable without cause in the sole
discretion of Agilent. Within five (5) years after terminating his employment,
should White become employed by another company which Agilent merges with or
acquires after the date of this Agreement, White may continue such employment
only if Agilent makes offers of employment to all employees of the acquired or
merged company.

 

11.         White agrees that the terms, amount and fact of settlement shall be
confidential until and only to the extent that Agilent US needs to make any
required disclosure of any agreements between Agilent and him as a part of
Agilent’s  U.S. Securities Exchange Commission reporting requirements. White
agrees that he will not disclose the existence or contents of this Agreement or
any past or future related discussions or documentation to anyone other than his
spouse and/or personal advisors until Agilent US makes any required disclosure
of this Agreement as part of its U.S. Securities Exchange Commission reporting
requirements.

 

12.         At Agilent’s request and expense, White will cooperate fully in
connection with any legal matter, proceeding or action relating to Agilent.

 

13.         The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to such terms as are included in this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement. No modification of this Agreement
will be effective unless in writing and signed by both parties hereto.

 

14.         It is further expressly agreed and understood that White has not
relied upon any advice from Agilent and/or its attorneys whatsoever as to the
taxability, whether pursuant to federal, state, or local income tax statutes or
regulations or otherwise, of the payments made hereunder and that White will be
solely liable for all tax obligations, if any, arising from payment of the sums
specified herein and shall hold Agilent harmless from any tax obligations
arising from said payment, PROVIDING THAT before making any payment to a
relevant authority Agilent shall promptly notify White of any enquiry,
investigation or demand of which it is aware and give

 

5

--------------------------------------------------------------------------------


 

White a reasonable opportunity of responding to it at his own expense.

 

15.         Should any provision of this Agreement be declared or determined by
any court of competent jurisdiction to be wholly or partially illegal, invalid,
or unenforceable, the legality, validity, and enforceability of the remaining
parts, terms, or provisions shall not be affected thereby, and said illegal,
unenforceable, or invalid part, term or provision shall be deemed not to be a
part of this Agreement.

 

16.         This Agreement will be governed by and construed in accordance with
the laws of England and Wales.

 

White states that he has received independent legal advice from a relevant
independent adviser, namely  Nigel Tillott (the “independent legal adviser”) as
to the terms of this Agreement and, in particular, its effect upon White’s
ability to pursue a complaint before an Employment Tribunal or Court. There was
in force, at the time the advice was received, a contract of insurance or an
indemnity provided for members of a profession or professional body covering the
risk of claims by the employee in respect of loss arising in consequence of that
advice.

 

White further states that he has carefully read this Agreement, that this
Agreement is the product of negotiation between his independent legal adviser
and Agilent’s counsel, that he has had ample time to reflect upon and consider
its consequences, that he fully understands its final and binding effect, that
the only promises made to him to sign this Agreement are those stated above and
that he is signing this Agreement voluntarily.

 

The conditions regulating Compromise Agreements or Contracts under section
203(3) of the Employment Rights Act 1996, any Acts or regulations replacing or
amending any of the same and any other Acts or regulations governing such
Agreements or Contracts are satisfied by this Agreement.

 

 

ACCEPTED AND AGREED:

 

AGILENT TECHNOLOGIES, INC.

 

By:

/s/ Jean Halloran

 

 

/s/ Thomas Edward White

 

Name:

Jean Halloran

 

 

Name: Thomas Edward White

Title:

Senior VP, Human Resources

 

 

Date:

10th May ‘06

 

Date:

May 9, 2006

 

 

 

 

 

 

AGILENT TECHNOLOGIES UK LTD

 

 

 

 

 

By:

/s/ Yvonne Mackie

 

 

/s/ Nigel Tillott

 

 

6

--------------------------------------------------------------------------------


 

Name:

Yvonne Mackie

 

 

Name:

Nigel Tillott [Independent

 

 

 

Legal Adviser]

Title:

 

 

 

Title:

Partner, Davies and Partners

 

 

 

Rowan House, Barnett Way,

 

 

 

Barnwood, Gloucester, GL4

 

 

 

3RT, England

Date:

 

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------